Motion for reargument of motion to amend or resettle order of this court, dated November 12, 1940, referred to the court which determined the appeal. Present — Lazansky,’ P. J., Hagarty, Johnston, Taylor and Close, JJ. Motion for reargument of motion to amend or resettle order of this court, dated November 12, 1940, granted, and on reargument motion granted to the extent of amending the decision of this court dated November 12, 1940 [260 App. Div. 940], to read as follows: In a certiorari proceeding to review an assessment of real property defendants appeal from a final order reducing the assessment from $132,000 to $80,000 for the tax year of 1938, and the first half of the tax year of 1939. Order modified on the law and the facts by providing that the assessment for the year *10781938 and the first half of the year 1939 be fixed in the sum of $80,000 for the land, and $20,000 for the improvements — a total assessed valuation of $100,000; and, as thus modified, the order is unanimously affirmed, without costs. We are of opinion that the reduction in the land assessment was too drastic. Present — Lazansky» P. J., Hagarty, Carswell, Johnston and Adel, JJ. [See ante, p. 988.]'